DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I-II , as set forth in the Office action mailed on 10/18/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claims 20-24, directed to Invention II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
	Claims 1-24 are allowed.
Claims 1 & 18-20 are allowable for at least the reason “a ratio n/n0 is 0.85 or more and 0.95 or less, where n represents a refractive index of a layer having the highest refractive index among layers included in the antireflection layer and n0 represents a refractive index of a compound constituting the layer having the highest refractive index at a theoretical density,” as set forth in the claimed combination. 
Claims 2-17 are allowable due to their dependence on Claim 1. Claims 21-24 are allowable due to their dependence on claim 20.
The prior art of record, Fujinawa et al. (US 2003/0057448 A1) is considered relevant. 
Fujinawa teaches an optical member comprising, in sequence: a substrate (Fig. 1: 12 – substrate); a porous layer (Fig. 1: 14 – silicon oxide film; para [0041]: porous film); and a multilayered antireflection layer (Fig. 1: 16 – light reflection preventing film). However, Fujinawa neither teaches nor suggests a ratio n/n0 as claimed. It would not have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify Fujinawa’s optical member as claimed. Further, criticality of the claimed range is seen to be demonstrated at Table 2 and paras [0157]-[0161] of the present specification as filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The claim rejections set forth in the office action of 2/16/22 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872